DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-5 in the reply filed on 04/20/2022 is acknowledged.
Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/20/2022.
Claim Objections
Claims 1-5 are objected to because of the following informalities:
Claim 1 recites limitation “the other end” (lines 7 and 19) that lacks explicit antecedent basis in the claim. The claim 1 should be amended to recite “another end” or “a second end” instead of “the other end”.
Claim 3 recites limitation “the other end” (lines 12 and 24) that lacks explicit antecedent basis in the claim. The claim 3 should be amended to recite “another end” or “a second end” instead of “the other end”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0162525 to Takagi in view of Yamada (US 2014/0175453).
With respect to Claim 1, Takagi discloses a semiconductor device (e.g., high frequency semiconductor amplifier) (Takagi, Figs.1A-1B, 2A-2B, ¶0002, ¶0018-¶0032) comprising:
      a substrate (e.g., a metal plate 10 surrounded and between portions of the frame parts 80on the peripheral part of the metla frame) (Takagi, Figs.1A-1B, ¶0019, ¶0024); 5
      a circuit element (e.g., 40) (Takagi, Figs.1A-1B, ¶0019, ¶0031) disposed on a first surface side (e.g., a top surface) of the substrate (10);
      a first transmission line (e.g., an input transmission line 222) (Takagi, Figs.1A-1B, ¶0020, ¶0022) that is disposed on the first surface side of the substrate (10) and has one end (223) coupled to the circuit element (40);
       a first terminal (e.g., input terminal 82) (Takagi, Figs.1A-1B, ¶0024, ¶0020) that is disposed on the first surface side of the substrate (10) and coupled to the other end (222a) of the first transmission line (222) and into which a first signal is input;
       a first dielectric (e.g., capacitor 227 including a dielectric layer 94) (Takagi, Figs.1A-1B, 2A, ¶0023, ¶0028) that is disposed in a part (222b) of the first transmission line (222) on a side opposite to the substrate (10);
       a second terminal (227a) (Takagi, Figs.1A-1B, 2A, ¶0023, ¶0028) that is disposed on a side of the first dielectric (94) 15opposite to the first transmission line (222) so as not to protrude from the first transmission line (222) in a plan view;
      a second transmission line (e.g., an output transmission line 232) (Takagi, Figs.1A-1B, ¶0021, ¶0022) that is disposed on the first surface side of the substrate (10) and has one end (233) coupled to the circuit element (40); 20
       a third terminal (e.g., output terminal 84) (Takagi, Figs.1A-1B, ¶0024, ¶0021) that is disposed on the first surface side of the substrate (10) and coupled to the other end (232b) of the second transmission line (232) and from which a first output signal of the circuit element (40) is output; 25
      a second dielectric (e.g., capacitor 237 including a dielectric layer 94) (Takagi, Figs.1A-1B, 2A, ¶0023, ¶0028) that is disposed in a part of the second transmission line (232a) on a side opposite to the substrate (10);
     a fourth terminal (e.g., 237a) (Takagi, Figs.1A-1B, 2A, ¶0028) that is disposed on a side of the second dielectric (94) opposite to the second transmission line (232) so as not to protrude from the second transmission line (232) in a plan view; and
     a conductor (e.g., a lower portion of the metal plate including a bottom surface of the metal plate 10 connected to ground potential) (Takagi, Figs.1A-1B, 2A, ¶0019, ¶0029) that is disposed on a second surface side of the substrate opposite to the first surface and set to a ground electric potential.
 Further, Takagi does not specifically disclose a first terminal into which a first 10direct current voltage and a first alternating current signal for examination or a second direct current voltage for operation are input; and a second terminal into which a second alternating current signal for operation is input; and a third terminal from which a first output signal of the circuit element at a time of input of the first direct current voltage and the first alternating current signal into the first terminal is output; and a fourth terminal from which a second output signal of the 30circuit element at a time of input of the second direct current voltage into the 51Fujitsu Ref. No.: 19-00851 first terminal and input of the second alternating current signal into the second terminal is output.
However, Takagi teaches that the high frequency amplifier comprises an input circuit (220) (Takagi, Figs. 1A-1B, ¶0019-¶0023) including an input transmission line (222) and a first DC blocking capacitor (227) on a portion of the input transmission line (222) and connected to the semiconductor element (40) and an output circuit (230) including an output transmission line (232) and a second DC blocking capacitor (237) on a portion of the input transmission line (222) and connected to the semiconductor element (40). Further, Yamada teaches a high frequency amplifier device (Yamada, Fig. 9, ¶0091-¶0094) comprising an amplifier (43) including a semiconductor device (e.g., HEMT transistor) that amplifies the input signal mixed with the alternating current signals by using a mixer (42a) such that the amplifier includes a first terminal as an input terminal into which a first 10direct current voltage and a first alternating current signal are input, and a third terminal as an output terminal from which a first output signal of the semiconductor device at a time of input of the first direct current voltage and the first alternating current signal into the first terminal is output.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor device of Takagi by forming a high frequency amplifier that amplifies the input signal mixed with the alternating current signals as taught by Yamada, wherein the input circuit of Takagi includes a DC blocking capacitor that blocks DC current and transmit the alternating current and an output circuit of Takagi includes a DC blocking capacitor capable of outputting a second output signal  to have a semiconductor device, comprising a first terminal into which a first 10direct current voltage and a first alternating current signal are input; and a second terminal into which a second alternating current signal is input; and a third terminal from which a first output signal of the circuit element is output; and a fourth terminal from which a second output signal of the 30circuit element is output in order to provide a high frequency amplifier having high reliability (Yamada, ¶0002, ¶0092- ¶0094).
The recitations of Claim 1 “for examination” and “for operation” (lines 8 and 9) are an intended-use recitations. The Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP §2114.  The recitation of “for examination” and “for operation” do not distinguish the present invention over the combination Takagi/Yamada that teaches the structure as claimed.
Regarding limitations “at a time of input of the first direct current voltage and the first alternating current signal into the first terminal” and “at a time of input of the second direct current voltage into the 51Fujitsu Ref. No.: 19-00851 first terminal and input of the second alternating current signal into the second terminal”, it is noted that a claim that merely recites the desired result (e.g., a first output signal of the circuit element at a specific time, e.g., “at a time of input of the first direct current voltage and the first alternating current signal into the first terminal”; and a second output signal of the circuit element at a specific time, e.g., “at a time of input of the second direct current voltage into the 51Fujitsu Ref. No.: 19-00851 first terminal and input of the second alternating current signal into the second terminal”) or intended outcome is not limited by the way those results/outcomes are achieved, and thus the above limitations reciting the desired result (“at a time of input of the first direct current voltage and the first alternating current signal into the first terminal” and “at a time of input of the second direct current voltage into the 51Fujitsu Ref. No.: 19-00851 first terminal and input of the second alternating current signal into the second terminal”) would be met by a device of Takagi/Yamada having a third terminal capable of outputting a first output signal of the circuit element at a specific time; and a fourth terminal capable of outputting a second output signal of the circuit element at a specific time.
Regarding Claim 2, Takagi in view of Yamada discloses the semiconductor device according to claim 1. Further, Takagi discloses the semiconductor device, wherein the circuit element (40) is a semiconductor element (e.g., HEMT, high electron mobility transistor) (Takagi, Figs. 1A-1B, ¶0031).
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0162525 to Takagi in view of Viswanathan et al. (US 2016/0150632, hereinafter Viswanathan) and Yamada (US 2014/0175453).
With respect to Claim 3, Takagi discloses a semiconductor module (e.g., a package including a high frequency semiconductor amplifier) (Takagi, Figs.1A-1B, 2A-2B, ¶0002, ¶0018-¶0032) comprising:
      a semiconductor device (e.g., amplifier) (Takagi, Figs.1A-1B, 2A-2B, ¶0019);
      wherein the semiconductor device includes
      a substrate (e.g., a metal plate 10 surrounded and between portions of the frame parts 80on the peripheral part of the metla frame) (Takagi, Figs.1A-1B, ¶0019, ¶0024),5
      a circuit element (e.g., 40) (Takagi, Figs.1A-1B, ¶0019, ¶0031) disposed on a first surface side (e.g., a top surface) of the substrate (10),
      a first transmission line (e.g., an input transmission line 222) (Takagi, Figs.1A-1B, ¶0020, ¶0022) that is disposed on the first surface side of the substrate (10) and has one end (223) coupled to the circuit element (40),
       a first terminal (e.g., input terminal 82) (Takagi, Figs.1A-1B, ¶0024, ¶0020) that is disposed on the first surface side of the substrate (10) and coupled to the other end (222a) of the first transmission line (222) and into which a first signal is input,
       a first dielectric (e.g., capacitor 227 including a dielectric layer 94) (Takagi, Figs.1A-1B, 2A, ¶0023, ¶0028) that is disposed in a part (222b) of the first transmission line (222) on a side opposite to the substrate (10),
       a second terminal (227a) (Takagi, Figs.1A-1B, 2A, ¶0023, ¶0028) that is disposed on a side of the first dielectric (94) 15opposite to the first transmission line (222) so as not to protrude from the first transmission line (222) in a plan view,
      a second transmission line (e.g., an output transmission line 232) (Takagi, Figs.1A-1B, ¶0021, ¶0022) that is disposed on the first surface side of the substrate (10) and has one end (233) coupled to the circuit element (40),20
       a third terminal (e.g., output terminal 84) (Takagi, Figs.1A-1B, ¶0024, ¶0021) that is disposed on the first surface side of the substrate (10) and coupled to the other end (232b) of the second transmission line (232) and from which a first output signal of the circuit element (40) is output,25
      a second dielectric (e.g., capacitor 237 including a dielectric layer 94) (Takagi, Figs.1A-1B, 2A, ¶0023, ¶0028) that is disposed in a part of the second transmission line (232a) on a side opposite to the substrate (10),
     a fourth terminal (e.g., 237a) (Takagi, Figs.1A-1B, 2A, ¶0028) that is disposed on a side of the second dielectric (94) opposite to the second transmission line (232) so as not to protrude from the second transmission line (232) in a plan view, and
     a conductor (e.g., a lower portion of the metal plate including a bottom surface of the metal plate 10 connected to ground potential) (Takagi, Figs.1A-1B, 2A, ¶0019, ¶0029) that is disposed on a second surface side of the substrate opposite to the first surface and set to a ground electric potential.
 Further, Takagi does not specifically disclose (1) a resin layer; a semiconductor device that is embedded in the resin layer; and a rewiring layer that is disposed on outer surfaces of the resin layer and the semiconductor device, and the rewiring layer includes a first conductive portion that is coupled to the first terminal, 20a second conductive portion that is coupled to the second terminal, a third conductive portion that is coupled to the third terminal, and a fourth conductive portion that is coupled to the fourth terminal, (2) a first terminal into which a first 10direct current voltage and a first alternating current signal for examination or a second direct current voltage for operation are input; and a second terminal into which a second alternating current signal for operation is input; and a third terminal from which a first output signal of the circuit element at a time of input of the first direct current voltage and the first alternating current signal into the first terminal is output; and a fourth terminal from which a second output signal of the 30circuit element at a time of input of the second direct current voltage into the 51Fujitsu Ref. No.: 19-00851 first terminal and input of the second alternating current signal into the second terminal is output.
Regarding (1), Viswanathan teaches forming overmolded electronic package (Viswanathan, Figs. 1-3, 5, ¶0012-¶0025, ¶0038-¶0043, ¶0049-¶0052) including an amplifier (100/300) (Viswanathan, Figs. 2, 3, 5, ¶0014-¶0015, ¶0038), wherein the electronic package comprises an encapsulation layer (e.g., 370/570) (Viswanathan, Figs. 3, 5, ¶0022-¶0024, ¶0038); a semiconductor device (e.g., 300/500, including dies 330/340/350, or 530/540/550) (Viswanathan, Figs. 3, 5, ¶0038-¶0040) that is embedded in the encapsulation layer (370/570); and a rewiring layer (380/382, 361/362, and 390/392; or 563/561/562/564, 580/582 and 590/592) (Viswanathan, Figs. 3, 5, ¶0042) that is disposed on outer surfaces of the encapsulation layer (370/570) and the semiconductor device (e.g., 330/340/350; 530/540/550), and the rewiring layer includes a first conductive portion (e.g., 563) (Viswanathan, Fig. 5, ¶0050-¶0051), 20a second conductive portion (e.g., 561) that is coupled to the first die (530), a third conductive portion (562) that is coupled to the third die (550), and a fourth conductive portion (564).
Further, Yamada teaches sealing the semiconductor device (Yamada, Fig. 7, ¶0079-¶0085) with a resin (Yamada, Fig. 7, ¶0085) through the molding process.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor module of Takagi by forming overmolded semiconductor device package including amplifier as taught by Viswanathan, wherein the package is encapsulated with a resin by the molding process as taught by Yamada to have a resin layer; a semiconductor device that is embedded in the resin layer; and a rewiring layer that is disposed on outer surfaces of the resin layer and the semiconductor device, and the rewiring layer includes a first conductive portion that is coupled to the first terminal, 20a second conductive portion that is coupled to the second terminal, a third conductive portion that is coupled to the third terminal, and a fourth conductive portion that is coupled to the fourth terminal in order to provide improved package that is compact and has a good system performance; and high reliability (Viswanathan, ¶0001, ¶0003, ¶0012-¶0014, ¶0022-¶0023; ¶0049-¶0052; Yamada, ¶0002, ¶0092- ¶0094).
Regarding (2), Takagi teaches that the high frequency amplifier comprises an input circuit (220) (Takagi, Figs. 1A-1B, ¶0019-¶0023) including an input transmission line (222) and a first DC blocking capacitor (227) on a portion of the input transmission line (222) and connected to the semiconductor element (40) and an output circuit (230) including an output transmission line (232) and a second DC blocking capacitor (237) on a portion of the input transmission line (222) and connected to the semiconductor element (40). Further, Yamada teaches a high frequency amplifier device (Yamada, Fig. 9, ¶0091-¶0094) comprising an amplifier (43) including a semiconductor device (e.g., HEMT transistor) that amplifies the input signal mixed with the alternating current signals by using a mixer (42a) such that the amplifier includes a first terminal as an input terminal into which a first 10direct current voltage and a first alternating current signal are input, and a third terminal as an output terminal from which a first output signal of the semiconductor device at a time of input of the first direct current voltage and the first alternating current signal into the first terminal is output.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the semiconductor module of Takagi by forming a high frequency amplifier that amplifies the input signal mixed with the alternating current signals as taught by Yamada, wherein the input circuit of Takagi includes a DC blocking capacitor that blocks DC current and transmit the alternating current and an output circuit of Takagi includes a DC blocking capacitor capable of outputting a second output signal  to have a semiconductor module, comprising a first terminal into which a first 10direct current voltage and a first alternating current signal are input; and a second terminal into which a second alternating current signal is input; and a third terminal from which a first output signal of the circuit element is output; and a fourth terminal from which a second output signal of the 30circuit element is output in order to provide a high frequency amplifier having high reliability (Yamada, ¶0002, ¶0092- ¶0094).
The recitations of Claim 3 “for examination” and “for operation” (lines 13 and 14) are an intended-use recitations. The Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP §2114.  The recitation of “for examination” and “for operation” do not distinguish the present invention over the combination Takagi/Viswanathan/Yamada that teaches the structure as claimed.
Regarding limitations “at a time of input of the first direct current voltage and the first alternating current signal into the first terminal” and “at a time of input of the second direct current voltage into the 51Fujitsu Ref. No.: 19-00851 first terminal and input of the second alternating current signal into the second terminal”, it is noted that a claim that merely recites the desired result (e.g., a first output signal of the circuit element at a specific time, e.g., “at a time of input of the first direct current voltage and the first alternating current signal into the first terminal”; and a second output signal of the circuit element at a specific time, e.g., “at a time of input of the second direct current voltage into the 51Fujitsu Ref. No.: 19-00851 first terminal and input of the second alternating current signal into the second terminal”) or intended outcome is not limited by the way those results/outcomes are achieved, and thus the above limitations reciting the desired result (“at a time of input of the first direct current voltage and the first alternating current signal into the first terminal” and “at a time of input of the second direct current voltage into the 51Fujitsu Ref. No.: 19-00851 first terminal and input of the second alternating current signal into the second terminal”) would be met by a device of Takagi/Viswanathan/Yamada having a third terminal capable of outputting a first output signal of the circuit element at a specific time; and a fourth terminal capable of outputting a second output signal of the circuit element at a specific time.
Regarding Claim 4, Takagi in view of Viswanathan and Yamada discloses the semiconductor module according to claim 3. Further, Takagi does not specifically disclose that the second conductive portion has a via that does not protrude from the second terminal in a plan view, and the fourth conductive portion has a via that does not protrude from the fourth terminal in a plan view. However, Viswanathan teaches forming overmolded electronic package (Viswanathan, Fig. 2, ¶0012-¶0025, ¶0038-¶0043, ¶0049-¶0052), wherein the second conductive portion (e.g., 261) (Viswanathan, Fig. 2, ¶0034-¶0035) has a via that extend from die pad on the top surface of the die (241) and does not protrude from the die pad in a plan view, and the fourth conductive portion has (e.g., 263) a via that extend from die pad on the top surface of the die (243) and does not protrude from the die pad in a plan view; the conductive portions (e.g., 261 and 263) are formed as vias (Viswanathan, Fig. 2, ¶0035) and have configurations that better conform to the smaller die pads.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor module of Takagi/Viswanathan/Yamada by forming conductive portions in the form of vias that better conform to the smaller die pads as taught by Viswanathan to have the semiconductor module, wherein the second conductive portion has a via that does not protrude from the second terminal in a plan view, and the fourth conductive portion has a via that does not protrude from the fourth terminal in a plan view in order to provide improved package that is compact and has a good system performance (Viswanathan, ¶0001, ¶0003, ¶0012-¶0014, ¶0022-¶0023; ¶0049-¶0052).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0162525 to Takagi in view of Viswanathan (US 2016/0150632) and Yamada (US 2014/0175453) as applied to claim 3, and further in view of Ramaswamy et al. (US 2020/0105881, hereinafter Ramaswamy).
Regarding Claim 5, Takagi in view of Viswanathan and Yamada discloses the semiconductor module according to claim 3. Further, Takagi does not specifically disclose that the semiconductor module, further comprising: 53Fujitsu Ref. No.: 19-00851 an antenna that is coupled to the second terminal. However, Viswanathan teaches forming overmolded electronic package (Viswanathan, Figs. 3, 5, ¶0042-¶0043, ¶0051-¶0052) including amplifier, wherein the rewiring layer including circuitry (390/392 or 590/592) is formed on a top surface of the encapsulant (370/570) and is electrically coupled to the terminals of the semiconductor dies, specifically, the circuitry (390/392 or 590/592) includes discrete electrical components (e.g., inductors, resistors, and so on) and additional passive components. Further, Ramaswamy teaches forming an integrated circuit (Figs. 1A-1B, ¶0020, ¶0043, ¶0029-¶0031) including an antenna (120) coupled to the amplifier (135/140).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the semiconductor module of Takagi/Viswanathan/Yamada by forming overmolded semiconductor device package including amplifier and the rewiring layer including circuitry on a top surface of the encapsulant as taught by Viswanathan, wherein the circuitry includes an antenna as taught by Ramaswamy to have the semiconductor module, wherein the semiconductor module, further comprising: 53Fujitsu Ref. No.: 19-00851 an antenna that is coupled to the second terminal in order to provide improved high frequency package that is compact and has a good system performance (Viswanathan, ¶0001, ¶0003, ¶0012-¶0014, ¶0022-¶0023; ¶0049-¶0052; Ramaswamy, ¶0020, ¶0028, ¶0029).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/             Primary Examiner, Art Unit 2891